
	

113 S384 IS: To exempt National Forest System land in the State of Alaska from the Roadless Area Conservation Rule.
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 384
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To exempt National Forest System land in the State of
		  Alaska from the Roadless Area Conservation Rule.
	
	
		1.Roadless area conservation
			 rule exemptionThe Roadless
			 Area Conservation Rule established under part 294 of title 36, Code of Federal
			 Regulations (and successor regulations), does not apply with respect to any
			 National Forest System land in the State of Alaska.
		
